UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7366


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT LEE PERNELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, Magistrate Judge. (3:09-cr-00452-REP-DJN-1)


Submitted: March 13, 2018                                         Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Pernell, Jr., Appellant Pro Se. Olivia L. Norman, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Lee Pernell, Jr., appeals the magistrate judge’s order denying his motion

for transcripts at government expense.      We have reviewed the record and find no

reversible error. Accordingly, we deny Pernell’s motion to expedite as moot and affirm

for the reasons stated by the magistrate judge. United States v. Pernell, No. 3:09-cr-

00452-REP-DJN-1 (E.D. Va. Sept. 25, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2